DETAILED ACTION
Applicant’s  reply, filed 4 March 2022 in response to the non-final Office action mailed 4 October 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1, 3-6, 8-13 and 16 are pending under examination, wherein: claim 1 has been amended, claims 3-6 and 8-13 are as previously presented, claims 14-15 were withdrawn by previous restriction requirement, claims 2 and 7 have been cancelled by this and/or previous amendment(s), and claim 16 is new. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 March 022 was filed after the mailing date of the non-final Office action on 4 October 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 12, there is a lack of antecedent basis for ‘solvent’ in the instant claim and in any claim from which it directly depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2015/167950) in view of Kurata et al. (JP 2830301 B2; see English translation provided with the JP document, PTO-892).
	Regarding claim 1, 3-4, 6, 9, 12-13 and 16, Zhang teaches thermally conducive composites comprising a polymer and boron nitride (abstract; [0014]), and may further comprise additional filler to adjust the dielectric properties ([0030]), polymer coupling agents ([0032]), cure initiators ([0034]), crosslinking agents ([0035]) and further optional additives ([0033]; [0036]-[0038]). Zhang further teaches the polymer is selected from dielectric type polymers including epoxy resins ([0015])(instant thermosetting compound). The polymer coupling agents, cure initiators and crosslinking agents each respectively read on the claimed thermosetting agent. However, especially noted are the reactive monomer/polymer crosslinking agents present from 0.1 to 50 wt% ([0035]). Zhang teaches the boron nitride is selected from one or multi-walled nanotubes having a cross-sectional diameter of 1 to 100 nm, a length of 100 nm to 10 mm, an aspect ratio of 10 to 1,000,000, an average particle size from 10 nm to 1000 µm, a thermal conductivity of 1 to 2000 W/mK, and is present from 0.1 to 90 wt% of the composite ([0020]-[0024]).
	Zhang teaches the additional filler for adjusting the dielectric properties includes fillers of alumina, in the form of solid particles having an average particle size of 0.1 to 15 µm, which are present from 0.1 to 80 wt% ([0030]-[0031]). While Zhang does not specifically teach the thermal conductivity of the alumina particles of 10 W/mK or more, it is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Zhang teaches the alumina particles but does not specifically teach an aspect ratio of 2 or less. However, Kurata teaches similar polymer composite materials comprising alumina filler in a polymer matrix (epoxy resins), wherein the alumina has particle sizes from 1 to 20 µm and has been ground and rounded in order to obtain sphere shaped alumina particles in order to reduce the distance between alumina particles and increase interfacial adhesion and thus improve mechanical strength, coefficient of thermal expansion, crack resistance, and overall reliability of the cured product  (section E.; section G.). Kurata and Zhang are analogous art and are combinable because they are concerned with filled polymer composites suitable for use in electrical equipment and including alumina. At the time of filing a person having ordinary skill in the art would have found it obvious to select the rounded alumina of Kurata as the alumina particles of Zhang and would have been motivated to do so as Zhang invites alumina particles of similar size as dielectric fillers and further as Kurata teaches use of rounded and spherical alumina particles allows for better packing behaviors and thus leads to cured products having improved mechanical strength, coefficients of thermal expansion, crack resistance and reliability. 
	Regarding claims 5 and 8, Zhang in view of Kurata renders obvious the composition as set forth above. Zhang teaches the boron nitride nanotubes present from 0.1 to 90 wt% of the composite and the alumina dielectric filler particles present from present from 0.1 to 80 wt% (see above). Zhang teaches the boron nitride nanotubes have a length of 100 nm to 10 mm and teaches the alumina dielectric filler particles have average particle sizes of 0.1 to 15 µm (noting Kurata teaches similar particle sizes). As such Zhang substantially overlaps with and renders obvious the ratios as claimed. 
	Regarding claims 10-11, Zhang in view of Kurata renders obvious the composition as set forth above. Zhang teaches forming cured composite materials in the form of layers, cast films, and laminates ([0040]; [0043]; [0046])(instant sheet).

Response to Arguments/Amendments
	The 35 U.S.C. 103 rejection of claims 1, 3-6 and 8-13 as unpatentable over Qu (US PGPub 2016/0325994) is withdrawn as a result of Applicant’s filed claim amendments. Applicant’s arguments (Remarks) are moot as the rejection has been withdrawn. Note the new grounds of rejection set forth above as necessitated by Applicant’s filed claim amendments. 
	Applicant’s request for rejoinder of with drawn claims 14-15 is noted, however as the instant pending claims are not in condition for allowance, the request is held in abeyance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767